DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on January 17, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III are so interrelated that a search of one group will reveal art to the other. This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the reasons described in the Requirement for Restriction/Election mailed on November 29, 2021. A showing of search burden is not a requirement for a restriction in a 371 national stage application..
The requirement is still deemed proper and is therefore made FINAL.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 13-18 are withdrawn, resulting in claims 1-12 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP).

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 110 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites percentages of fibers in lines 4 and 7-8. The limitation is indefinite because it is unclear what the percentages are with respect to, e.g., weight, volume, number of fibers, etc. Page 8 discusses the percentages of the fibers as weight percentages, therefore for the purposes of examination, the percentages in claim 1 will be interpreted as weight percent.
Claim 1 
Claim 1 recites the limitation “fiber raw material” in line 9. The limitation is indefinite because it is unclear what structure is required by the limitation “fiber raw material”. It is unclear whether the fiber raw material is the material of the fiber prior to extrusion (i.e., is not in the form of the fiber), is the fiber immediately after extrusion (i.e., with no additional physical or chemical treatments performed), or whether it requires a natural “raw” fiber.
Claim 2 recites the limitation “the second outer layer comprises the multi-layered single web” in line 4. Claim 2 depends from claim 1 which recites the limitation “the first outer layer comprises a multi-layered single web” in line 3. The limitation in claim 2 is indefinite because the antecedent basis of the second outer layer comprising the multi-layered single web refers back to the first outer layer. Due to this antecedent basis it is unclear whether the second outer layer is an additional layer, or whether it is the same as the first outer layer. Referring to the multi-layered single web in claim 2 as a second multi-layered single web would aid in overcoming the rejection.
Similarly to claim 1, claim 2 also recites percentages without specifying what they are with respect to, e.g., weight, volume, number of fibers, etc. Page 8 discusses the percentages of the fibers as weight percentages, therefore for the purposes of examination, the percentages in claim 1 will be interpreted as weight percent.
Claim 3 recites the limitation “the base layer comprises the multi-layered web in line 2. Claim 3 depends from claim 1 which recites the limitation “the first outer layer comprises a multi-layered single web” in line 3. The limitation in claim 3 is indefinite because the antecedent basis of the second outer layer comprising the multi-layered single web refers back to the first outer layer. Due to this antecedent basis it is unclear whether the base layer is an additional layer, or whether it is the same as the first outer layer. Additionally, the requirements such as weight 
Claim 4 depends from claim 3 and recites the limitation “wherein the synthetic fiber…” in lines 1-2. The limitation is indefinite because it is unclear whether one or all synthetic fibers listed in claims 1 and 3 are limited by this claim. As discussed above, claim 1 recites a synthetic fiber material with a water repellent treatment and a synthetic fiber material without a water repellent treatment. Additionally, claim 3 recites a synthetic fiber material with a fineness of 0.2-2 denier and a synthetic fiber material with a fineness of 2-15 denier. It is unclear whether claim 4 limits only one or all recitations of synthetic fiber. If it limits only one, it is unclear which recitation of synthetic fiber material is limited. If it limits all it is unclear whether each synthetic fiber material must be the same material, or if they could be different materials as long as the material is listed in claim 4. For the purposes of examination claim 4 is being interpreted as requiring at least one of the recitations of synthetic fiber material comprising a material from the list.
Claim 5 
Claim 7 depends from claim 1 and recites the limitation “wherein each of the multi-layered fibrous single web…” in line 2. The limitation is indefinite because claim 1 only recites a single multi-layered single web.
Claim 8 depends from claim 1 and recites the limitation “wherein each of the multi-layered fibrous single web…” in line 2. The limitation is indefinite because claim 1 only recites a single multi-layered single web.
Claim 10 recites the limitation “the material” in line 2. The limitation is indefinite because it is unclear which material “the material” refers to. Claim 1 has a thermal insulation flocculus material, two synthetic fiber materials, a low melting point fiber material, and a fiber raw material. As such it is unclear which material “the material” refers to. For purposes of examination “the material” in claim 10 is being interpreted as the thermal insulation flocculus material.
Claim 11 recites the limitation “the material” in line 2. The limitation is indefinite because it is unclear which material “the material” refers to. Claim 1 has a thermal insulation flocculus material, two synthetic fiber materials, a low melting point fiber material, and a fiber raw material. As such it is unclear which material “the material” refers to. For purposes of examination “the material” in claim 10 is being interpreted as the thermal insulation flocculus material.
Claim 12 recites the limitation “the second outer layer” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 9 are also rejected under 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrong (CN 101718024)1,2. Supporting evidence provided by Pawlenko (Organosilicon Chemistry).
With respect to claims 1 and 6, Hanrong teaches a thermal insulation floc with good thermal insulation performance, high bulkiness and resilience (paragraph [0008]). In one aspect the thermal insulation floc is composed of 20-80% by weight ultrafine fiber (first synthetic fiber material), 10-70% by weight of fine fiber (second synthetic fiber material), 5-30% by weight bonding fiber (low melting point fiber) and 0-5% by weight binder (paragraph [0009]). The fiber fineness of the ultrafine fiber (first synthetic fiber material) is 0.11-1.1 dtex (0.099-0.99 denier)3 (paragraph [0010]). The fineness of the fine fibers (second synthetic fiber material) is 1.2-5.5 dtex (1.08-4.95 denier)2, preferably 1.2-3.3 dtex (1.08-2.97 denier)2 (paragraph [0011]). The fineness of the bonding fibers (low melting point fiber material) is 1.1-4.4 dtex (0.99-3.96 denier)2 (paragraph [0012]). The ultrafine fibers (first synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). In Example 4 the ultrafine fibers (first synthetic fiber material) do contain silicone oil (water repellent treatment), and the other fibers do not (paragraph [0057]). The finer material is carded and laid twice (multi-layered single web) (paragraphs [0014], [0016]).
It is noted that silicone oil is known in the art as being hydrophobic (water repellent) (Pawlenko; “Silicone Oil”).
The fineness and weight percent ranges of Hanrong substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong, because overlapping ranges have been held to establish prima facie obviousness.
One of ordinary skill in the art would have been motivated to provide another fibrous layer (base layer) in order to provide additional insulation performance. The mere duplication of first synthetic fiber material) and the fine fibers (second synthetic fiber material), may not be treated by the silicone oil (water repellent treatment) (paragraphs [0010]-[0011]). It would have been obvious to the ordinary artisan to try silicone oil (water repellent treatment) on one of the fibers, both of the fibers, or neither of the fibers in order to determine which provides the desired water repellency. See MPEP 2143.

With respect to claim 2, Hanrong teaches all the limitations of claim 1 above. With respect to the second outer layer, one of ordinary skill in the art would have been motivated to provide another fibrous layer (second outer layer) in order to provide additional insulation performance. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04. It would have been obvious to the ordinary artisan to try the location of the additional layer as on the first outer layer or on the base layer in order to determine which provides the desired insulation and water repellency performance. See MPEP 2143.
As discussed in the rejection of claim 1 above, Hanrong teaches a thermal insulation floc with good thermal insulation performance, high bulkiness and resilience (paragraph [0008]). In one aspect the thermal insulation floc is composed of 20-80% by weight ultrafine fiber (first synthetic fiber material), 10-70% by weight of fine fiber (second synthetic fiber material), 5-30% by weight bonding fiber (low melting point fiber) and 0-5% by weight binder (paragraph [0009]). The fiber fineness of the ultrafine fiber (first synthetic fiber material) is 0.11-1.1 dtex 4 (paragraph [0010]). The fineness of the fine fibers (second synthetic fiber material) is 1.2-5.5 dtex (1.08-4.95 denier)2, preferably 1.2-3.3 dtex (1.08-2.97 denier)2 (paragraph [0011]). The fineness of the bonding fibers (low melting point fiber material) is 1.1-4.4 dtex (0.99-3.96 denier)2 (paragraph [0012]). The ultrafine fibers (first synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). In Example 4 the ultrafine fibers (first synthetic fiber material) do contain silicone oil (water repellent treatment), and the other fibers do not (paragraph [0057]). The finer material is carded and laid twice (multi-layered single web) (paragraphs [0014], [0016]).
It is noted that silicone oil is known in the art as being hydrophobic (water repellent) (Pawlenko; “Silicone Oil”).
The fineness and weight percent ranges of Hanrong substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 3, Hanrong teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, one of ordinary skill in the art would have been motivated to provide another fibrous layer (base layer) in order to provide additional insulation first synthetic fiber material) and the fine fibers (second synthetic fiber material), may not be treated by the silicone oil (water repellent treatment) (paragraphs [0010]-[0011]). It would have been obvious to the ordinary artisan to try silicone oil (water repellent treatment) on one of the fibers, both of the fibers, or neither of the fibers in order to determine which provides the desired water repellency. See MPEP 2143.
Hanrong teaches a thermal insulation floc with good thermal insulation performance, high bulkiness and resilience (paragraph [0008]). In one aspect the thermal insulation floc is composed of 20-80% by weight ultrafine fiber (first synthetic fiber material), 10-70% by weight of fine fiber (second synthetic fiber material), 5-30% by weight bonding fiber (low melting point fiber) and 0-5% by weight binder (paragraph [0009]). The fiber fineness of the ultrafine fiber (first synthetic fiber material) is 0.11-1.1 dtex (0.099-0.99 denier)5 (paragraph [0010]). The fineness of the fine fibers (second synthetic fiber material) is 1.2-5.5 dtex (1.08-4.95 denier)2, preferably 1.2-3.3 dtex (1.08-2.97 denier)2 (paragraph [0011]). The fineness of the bonding fibers (low melting point fiber material) is 1.1-4.4 dtex (0.99-3.96 denier)2 (paragraph [0012]). The finer material is carded and laid twice (multi-layered single web) (paragraphs [0014], [0016]).
The fineness and weight percent ranges of Hanrong substantially overlaps the claimed range in the instant claim 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected 

With respect to claim 4, Hanrong teaches all the limitations of claim 3 above. Hanrong further teaches the ultrafine fiber (first synthetic fiber material) may be polyester, polypropylene, polyamide, or polyacrylonitrile (paragraph [0010]) and the fine fibers (second synthetic fiber material) may be polyester, polypropylene, polyamide, or polyacrylonitrile (paragraph [0011]).

With respect to claim 5, Hanrong teaches all the limitations of claim 4 above. Hanrong further teaches the length of the ultrafine fibers (first synthetic fiber material) and the fine fibers (second synthetic fiber material) may be 32-64 mm (paragraphs [0010]-[0011]).

With respect to claim 9, Hanrong teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the presence of the base layer and the first outer layer is met by duplication of the nonwoven taught by Hanrong. Therefore, the individual base layer and first outer layer account for half of the weight (50 wt%) of the final insulation floc, since the layers are duplicated.

With respect to claim 12, Hanrong teaches all the limitations of claim 1 above. The limitation “wherein a mark is disposed on the first outer layer or the second outer layer to indicated that the first outer layer comprises a synthetic fiber material on which a water repellent treatment is performed” is an aesthetic design choice directed to matters relating to ornamentation only which has no mechanical function, and therefore cannot be relied upon to distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrong (CN 101718024)6,7 as applied to claim 1 above, and further in view of Carey Jr. (US 4837067).
With respect to claims 7-8, Hanrong teaches all the limitations of claim 1 above.
Hanrong is silent as to each multi-layered fibrous single web having a grammage of from about 5 gsm to 50 gsm, preferably of from about 10 gsm to 40 gsm.
Carey Jr. teaches a nonwoven thermal insulating batt having face portions and a central potion between the face portions comprising structural fibers and bonding staple fibers (col. 3, lines 3-13). The nonwoven thermal insulating batt has high thermal insulating properties, particularly thermal weight efficiencies, about comparable to or exceeding those of down, but without the moisture sensitivity exhibited by down (col. 3, lines 31-35). Mechanical properties of the batt such as its resilience, resistance to compressive forces, and density as well as its thermal insulation properties can be varied over a significant range by changing the fiber denier, bonding conditions, basis weight and type of fiber (col. 3, lines 40-44). Effective thermal insulating properties are achievably with nonwoven thermal insulating batts with a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 (col. 5, lines 15-30).
Since both Hanrong and Carey Jr. teach nonwoven thermal insulation fabrics comprising structural staple fibers and bonding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven thermal floc of Hanrong to have a basis weight (grammage) of 10 to 400 g/m2, more preferably 2, most preferably 50 to 150 g/m2 in order to provide effective thermal insulating properties.
As discussed in the rejection of claim 1 above, the presence of the base layer and the first outer layer is met by duplication of the nonwoven taught by Hanrong. Therefore, the individual base layer and first outer layer account for half of the final insulation floc, since the layers are duplicated. This results in each individual layer having a basis weight of 5 to 200 g/m2, preferably 15 to 125 g/m2, most preferably 25 to 75 g/m2, in light of the combination of Hanrong with Carey Jr.
The basis weight (grammage) range of Hanrong in view of Carey Jr. substantially overlaps the claimed range in the instant claims 7-8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong in view of Carey Jr., because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 10-11, Hanrong teaches all the limitations of claim 1 above.
Hanrong is silent as to the material as a whole having a grammage of between 40 gsm and 600 gsm, preferably between 60 gsm and 400 gsm.
Carey Jr. teaches a nonwoven thermal insulating batt having face portions and a central potion between the face portions comprising structural fibers and bonding staple fibers (col. 3, lines 3-13). The nonwoven thermal insulating batt has high thermal insulating properties, particularly thermal weight efficiencies, about comparable to or exceeding those of down, but grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 (col. 5, lines 15-30).
The basis weight (grammage) range of Carey Jr. substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Carey Jr., because overlapping ranges have been held to establish prima facie obviousness.
Since both Hanrong and Carey Jr. teach nonwoven thermal insulation fabrics comprising structural staple fibers and bonding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven thermal floc of Hanrong to have a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 in order to provide effective thermal insulating properties.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanrong (CN 101476212)8 discloses a thermal insulation batt composed of 56-85% by weight of fine denier fibers and/or ultra-fine denier fibers, 0-30% by weight of hollow fibers, and 5-30% by weight binder fibers (paragraph [0010]). The fine denier fibers can be one or a mixture of fine denier polyester fibers and fine denier polypropylene fibers, preferably the fiber fineness is 0.44-1.65 dtex, more preferably 0.44-1.32 dtex, and preferably its length is 32-64 mm (paragraph [0011]). The hollow fiber can be one of hollow polyester fiber and hollow far-infrared fiber or a mixture of the two fibers, preferably the fiber fineness is 1.1-7.7 dtex, more preferably 3.3-6.7 dtex, and preferably the length is 32-64 mm (paragraph [0013]). The bonding fiber can be a low melting point polyester, polypropylene, or a polypropylene polyester composite fiber with a fiber fineness or 2.2-4.4 dtex and a length of 32-64 mm (paragraph [0014]).
Hanrong (CN 101481851)1 discloses a thermal insulation batt composed of 10-64% by weight of fine denier fibers and/or ultra-fine denier fibers, 31-80% by weight of hollow fibers, and 5-30% by weight binder fibers (paragraph [0010]). The fine denier fibers can be one or a mixture of fine denier polyester fibers and fine denier polypropylene fibers, preferably the fiber fineness is 0.44-1.65 dtex, more preferably 0.44-1.32 dtex, and preferably its length is 32-64 mm (paragraph [0011]). The hollow fiber can be one of hollow polyester fiber and hollow far-infrared fiber or a mixture of the two fibers, preferably the fiber fineness is 1.1-7.7 dtex, more preferably 3.3-6.7 dtex, and preferably the length is 32-64 mm (paragraph [0013]). The bonding fiber can be a low melting point polyester, polypropylene, or a polypropylene polyester composite fiber with a fiber fineness or 2.2-4.4 dtex and a length of 32-64 mm (paragraph [0014]).
Luo (CN 109267231)9 discloses a multi-layered, high-density thermal insulation flake (paragraph [0008]). The insulation flake includes ultra-fine denier fibers and/or ultra-fine denier special-shaped fibers, low-melting fibers, and ordinary fibers (paragraph [0011]). The mass ratio of the ultra-fine denier fibers and/or the ultra-fine denier special-shaped fibers, low-melting point fibers, and ordinary fibers is 1:(0.05-5):(0.05-5) (paragraph [0014]). The ultra-fine denier fibers have a fiber fineness of 0.8-2.0 D and a length of 32-105 mm (paragraphs [0015] and [0017]). The fineness of the low melting point fiber is 0.8-2.0 D and the length is 32-105 mm (paragraph [0019]).
Jiaqiang (CN 202344962)1 discloses a five-layer composite structure thermal insulation batt, comprising an upper cotton-type polyester fiber layer, a low cotton-type polyester fiber layer, and a polyester fiber layer arranged between the upper and lower cotton-type polyester fiber layers, which are superimposed on each other (paragraph [0010]). A nonwoven layer is arranged in the middle of the polyester fiber layer (paragraph [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Machine translation used as reference
        3 1 dtex = 0.9 denier
        4 1 dtex = 0.9 denier
        5 1 dtex = 0.9 denier
        6 Previously presented
        7 Machine translation used as reference
        8 Machine translation used as reference
        9 Machine translation used as reference